If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


JMP,                                                                   UNPUBLISHED
                                                                       March 24, 2022
               Petitioner-Appellee,

v                                                                      No. 356237
                                                                       Calhoun Circuit Court
BC,                                                                    LC No. 2020-000028-PP

               Respondent-Appellant.


Before: CAVANAGH, P.J., and MARKEY and SERVITTO, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order denying his motion to terminate a
personal protection order (PPO) and granting petitioner’s motion to extend the same PPO. On
appeal, respondent argues that the trial court erred. We affirm.

        Petitioner sought and was granted a PPO on behalf of herself and her minor daughter
against respondent following the end of a domestic relationship between the parties. The
allegations in the petition seeking the PPO included that respondent followed, harassed,
intimidated, and threatened petitioner and her family, and placed mice and roaches in petitioner’s
home. Petitioner also alleged that respondent had previously held her against her will, took her
phone, and sexually assaulted her while she cried and asked him to please stop. Petitioner testified
that she was diagnosed with severe post-traumatic stress disorder. Respondent denied petitioner’s
allegations.

         This Court reviews the trial court’s decision regarding a PPO for an abuse of discretion.
Hayford v Hayford, 279 Mich App 324, 325; 760 NW2d 503 (2008). “A PPO is an injunctive
order. The granting of injunctive relief is within the sound discretion of the trial court and will not
be reversed on appeal absent an abuse of discretion.” Pickering v Pickering, 253 Mich App 694,
700-701; 659 NW2d 649 (2002) (citation omitted). “[A]n abuse of discretion occurs only when
the trial court’s decision is outside the range of reasonable and principled outcomes.” TM v MZ,
326 Mich App 227, 235; 926 NW2d 900 (2018) (quotation marks and citations omitted; alteration
in original).




                                                 -1-
        Respondent appears to make three arguments. First, he argues that the trial court “wrongly
downplayed” petitioner’s lack of denial that she sent an explicit video of herself to respondent
after she ended the relationship. According to respondent, petitioner testified that she ended the
relationship but there was evidence that she continued acting as if she was in a romantic
relationship with him. Second, respondent argues that the trial court relied on unidentified studies
and its own views of domestic violence that were not supported by the record evidence. Third,
respondent argues that petitioner only relied on her unsubstantiated fear that respondent would
contact her, after he had not done so for a year and even took affirmative steps to protect himself
from false allegations. None of these arguments entitle respondent to appellate relief.

        Respondent’s first argument merely speaks to the weight of the evidence, a matter solely
in the trial court’s discretion. See People v Lemmon, 456 Mich 625, 646-647; 576 NW2d 129
(1998) (stating that when the question is one of credibility, courts must leave the test of credibility
with the trier of fact). It also mischaracterizes the record. Petitioner testified that she attempted
to carry on the relationship after the first incidents during mid-December until New Year’s Eve
because she did not know how to end it. Petitioner testified that, after criminal charges were filed,
respondent threatened and harassed her, including attempting to intimidate her into not moving
back to her own property. While respondent notes that he testified petitioner offered to drop the
charges against him in exchange for money, he ignores that petitioner testified that it was
respondent who actually offered her money in exchange for dropping the charges. This battle of
credibility was for the trial court to decide. See id.

        As to his second argument, respondent is correct that the trial court heard no expert
testimony about domestic violence. However, because the trial court extended the PPO for several
principled reasons, reversal is not required. See Pickering, 253 Mich App at 700-701.

        Respondent’s third argument also lacks merit. The trial court found that, despite his bond
conditions, respondent possessed knowledge from his time as a probation officer and had the
financial resources to harass petitioner and manipulate the system if the PPO was not in place. It
also found that it would have granted petitioner a two-year order if the initial order was not ex
parte because of the seriousness of the domestic and sexual violence allegations. The trial court
also noted that, had there not been pending criminal charges, it might have felt differently and gave
more weight to respondent’s testimony that the parties lived about an hour apart. However, with
charges still pending, and with accusations from both parties of offers to exchange money for
dropping the charges, the trial court determined that the PPO was still necessary. Respondent fails
to establish that this was outside the range of reasonable and principled outcomes under the
circumstances. See TM, 326 Mich App at 235.

       Affirmed.



                                                               /s/ Mark J. Cavanagh
                                                               /s/ Jane E. Markey
                                                               /s/ Deborah A. Servitto




                                                 -2-